            Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 1 of 10




Lisa Alexis Jones (LJ 1268)
(laj@robinsonbrog.com)
ROBINSON BROG LEINWAND
GREENE GENOVESE & GLUCK, P.C.
875 Third Avenue, 9th Floor
New York, New York 10022
Tel: (212) 603-6300
Counsel for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
JUDITH SANDRINE DIKAMBI                    )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )                 COMPLAINT AND
                                           )                 JURY TRIAL DEMANDED
                                           )
CITY UNIVERSITY OF NEW YORK                )
                                           )
              and                          )
                                           )
DR. CARLTON J. ADAMS                       )
                                           )
      Defendants.                          )
__________________________________________)


       COMES NOW Plaintiff Judith Sandrine Dikambi, by and through undersigned counsel,

and states as follows:

       1.      Plaintiff brings this action pursuant to Title VII, 42 U.S.C. § 2000e, et seq., as to

Defendant City University of New York, and the New York State Human Rights Law and the New

York City Human Rights Law, as to Defendant Dr. Carlton J. Adams in his individual capacity,

for discrimination on the basis of gender and national origin discrimination and retaliation in

employment.
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 2 of 10




                                 JURISDICTION AND VENUE

        2.      Jurisdiction of this court is founded pursuant to 42 U.S.C. § 2000e and 28 U.S.C. §

1331. Plaintiff also invokes this Court's pendent jurisdiction to adjudicate state law claims.

        3.      Venue lies in this Court, pursuant to 28 U.S.C. §§ 1391 and 42 U.S.C. § 2000e-

5(f)(3), since the employment practices alleged to be unlawful were committed by defendants and

its agents, relevant employment records are maintained and administered within the State of New

York and this District and the Defendant City University of New York’s principal place of business

is located in this District.

                                            PARTIES

        4.      Plaintiff, Judith Sandrine Dikambi (“Ms. Dikambi"), is an adult black female of

African national origin, and a bona fide resident of the Bronx County in the State of New York.

        5.      Defendant City University of New York ("CUNY") is the public university system

of New York City.

        6.      John Jay (“John Jay”) College of Criminal Justice is a public college within the

CUNY system of colleges.

        7.      Defendant Dr. Carlton Jama Adams (Dr. Adams) is a an African-American male

and at the time of the events herein was a professor of Africana Studies at John Jay.

        8.      On or about October 22, 2018, Ms. Dikambi filed a Charge of Discrimination was

filed with the EEOC.

        9.      On or about July 29, 2019, the EEOC mailed a letter providing her with the right to

sue defendant. Accordingly, Ms. Dikambi has exhausted her administrative remedies under Title

VII.


                                                 2
          Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 3 of 10




                            FACTS COMMON TO ALL COUNTS

       10.     Ms. Dikambi began her employment with John Jay College in 2005 as a coordinator

for Undergraduate Programs and Initiatives.

       11.     In about 2014, Mr. Dikambi sought Dr. Adams’s assistance with the completion of

a paper for her Master’s thesis.

       12.     Although he was not then in Ms. Dikambi’s supervisory chain, Dr. Adams was a

well-known researcher, speaker and education media figure.

       13.     Throughout her professional relationship with Dr. Adams, Ms. Dikambi endured

incessant unwanted sexual advances by him, culminating in a nonconsensual sexual interaction in

2014 during a writing session at Adams’s home.

       14.     In January 2017, Ms. Dikambi was transferred to the Africana Studies Department

under the direct supervision of Adams, who was then Chair of the department. Almost

immediately, Ms. Adams was exposed by Adams to a barrage of unrelenting and daily xenophobic,

sexists and vulgar remarks about her African heritage, appearance and professional competence.

       15.     Adam’s conduct toward Ms. Dikambi made her work environment unbearable and

created a toxic and hostile work environment.

       16.     In July 2017, Ms. Dikambi lodged an internal complaint and within nine months of

her stint in Africana Studies, she was transferred to the Political Science department and out of

Adams's supervision. As a result of Ms. Dikambi’s complaint, Adams, in addition, was directed to

have no contact with her. By accepting the transfer, however, Ms. Dikambi was forced to suffer a

demotion to her current position, performing nothing more than administrative duties that continue

to thwart her professional development and advancement.


                                                3
           Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 4 of 10




       16.     On February 8, 2018, despite being subject to a "no contact" order, Adams entered

Ms. Dikambi's office with a copy of the paper he had assisted her with four years earlier. Adams

provided no explanation for his breach of the non-contact directive or why it was necessary to

deliver the four-year-old paper to Ms. Dikambi. Rather, Adams simply entered her office, silently

handed her the document and walked out·. Ms. Dikambi took Adams's conduct as a not so subtle

reminder of his prior mistreatment of Ms. Dikambi, including his acts of sexual misconduct during

the preparation of the paper, and a thinly-veiled threat of retaliation for lodging her 2017 complaint.

       17.     At the time Adams violated the no contact order, Ms. Dikambi was participating

and cooperating with additional investigations by John Jay into gender discrimination complaints

against Adams lodged by other female employees.

                                 FIRST CAUSE OF ACTION
                         Violation of Title VII –Gender Discrimination
                                   (Against Defendant CUNY)

       18.     Plaintiff herein adopts and incorporates by reference all the allegations set forth in

paragraphs “1” through “17” as if originally pleaded herein.

       19.     Defendant, CUNY, through its agents or supervisors, unlawfully discriminated

against Ms. Dikambi in her employment because of her sex and national origin without cause of

justification in violation of Title VII of the Civil Rights Act of 1964, as amended.

       20.     As a direct and proximate result of the illegal employment discrimination by

Defendant CUNY, Ms. Dikambi has suffered, and continues to suffer, severe pain and suffering

and extreme mental anguish and emotional distress. Ms. Dikambi has suffered and will continue

to suffer a loss of earnings and other employment benefits and job opportunities.

       WHEREFORE plaintiff respectfully prays this Court:


                                                  4
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 5 of 10




       (a)      To award her, under Title VII, all the back pay and fringe benefits she has lost as a

result of defendant’s unlawful discrimination against her;

       (b)      To award her, under Title VII, compensatory damages in an amount to be

determined at trial;

       (c)      To award her reasonable attorney's fees and costs of this action; and

       (d)      To award her such other and further relief as this Court deems just and proper.

                                SECOND CAUSE OF ACTION
                       Violation of Title VII – Hostile Work Environment
                                     (As to Defendant CUNY)

       21.      Plaintiff herein adopts and incorporates by reference all the allegations set forth in

paragraphs “1” through “20” as if originally pleaded herein.

       22.      Defendant CUNY, through its agents or supervisors, unlawfully discriminated

against Ms. Dikambi in her employment because of her sex and national origin when it created

and allowed the continuation of a hostile and abusive environment, in violation of Title VII of the

Civil Rights Act of 1964, as amended.

       23.      As a direct and proximate result of the illegal hostile and abusive environment

fostered by Defendant CUNY, Ms. Dikambi has suffered, and continues to suffer, severe pain and

suffering and extreme mental anguish and emotional distress. Ms. Dikambi has suffered and will

continue to suffer a loss of earnings and other employment benefits and job opportunities.

       WHEREFORE plaintiff respectfully prays this Court:

       (a)      To award her, under Title VII, all the back pay and fringe benefits she has lost as a

result of defendant’s unlawful discrimination against her;

       (b)      To award her, under Title VII, compensatory damages in an amount to be


                                                  5
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 6 of 10




determined at trial;

       (c)      To award her reasonable attorney's fees and costs of this action; and

       (d)      To award her such other and further relief as this Court deems just and proper.

                                 THIRD CAUSE OF ACTION
                          Violation of Title VII – Unlawful Retaliation
                                    (As to Defendant CUNY)

       24.      Plaintiff herein adopts and incorporates by reference all the allegations set forth in

paragraphs “1” through “23” as if originally pleaded herein.

       25.      Defendant CUNY, through its agents or supervisors, unlawfully discriminated

against Ms. Dikambi in her employment when it subjected her to disparate treatment and a hostile

work environment without cause or justification in retaliation for engaging in protected activity,

in violation of Title VII of the Civil Rights Act of 1964, as amended.

       26.      As a direct and proximate result of the illegal employment discrimination by

Defendant CUNY, Ms. Dikambi has suffered, and continues to suffer, severe pain and suffering

and extreme mental anguish and emotional distress. Ms. Dikambi has suffered and will continue

to suffer a loss of earnings and other employment benefits and job opportunities.

       27.      Ms. Dikambi is informed and believes that the outrageous conduct of Defendant

CUNY described above was done with malice and with conscious disregard for her federally

protected rights. Defendant CUNY, through its officers, managing agents and/or other supervisors

authorized and/or ratified the unlawful conduct.

       (a)      To award her, under Title VII, all the back pay and fringe benefits she has lost as a

result of defendant’s unlawful discrimination against her;

       (b)      To award her, under Title VII, compensatory damages in an amount to be


                                                   6
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 7 of 10




determined at trial;

       (c)      To award her reasonable attorney's fees and costs of this action; and

       (d)      To award her such other and further relief as this Court deems just and proper.

                                FOURTH CAUSE OF ACTION
                        Violation of New York State Human Rights Law
                                   (As to Dr. Carlton J. Adams)

       28.      Plaintiff hereby realleges and incorporates by reference as if fully set forth herein,

each and every allegation contained in Paragraphs "1" through "27" hereinabove set forth.

       29.      Defendant Adams engaged in a pattern and practice of gender and national origin

discrimination by subjecting Ms. Dikambi to disparate treatment, a gender-based abusive and

hostile environment and unlawful retaliation, in violation of the New York State Human Rights

Law, New York State Executive Law §296 et seq.

       30.      The above-described illegal conduct created an intimidating, oppressive, hostile

and offensive work environment, which interfered with Ms. Dikambi's emotional well-being.

       31.      Defendant Adams at all times relevant hereto had actual and constructive

knowledge of the conduct described above.

       32.      As a result of the hostile and offensive work environment perpetrated and

maintained by Defendant Adams, Ms. Dikambi suffered severe emotional distress.

       33.      As a direct and proximate result of Defendant Adams's willful, knowing and

intentional discrimination against her, Ms. Dikambi has suffered and will continue to suffer pain

and suffering, and extreme and severe mental anguish and emotional distress.

       34.      Ms. Dikambi is informed and believes, and based thereon alleges, that the

outrageous conduct of Defendant Adams described above was done with a conscious disregard for


                                                  7
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 8 of 10




her rights and with the intent and purpose of injuring her.

       WHEREFORE plaintiff respectfully prays this Court:

       (a)      To award her all the back pay and fringe benefits she has lost as a result of

defendant’s unlawful conduct against her;

       (b)      To award her compensatory damages in an amount to be determined at trial;

       (c)      To award her punitive damages in the amount the be determined at trial;

       (d)      To award her reasonable attorney's fees and costs of this action; and

       (e) To award her such other and further relief as this Court deems just and proper.

                                 FIFTH CAUSE OF ACTION
                      Violation of the New York City Human Rights Law
                                   (As to Dr. Carlton J. Adams)

       35.      Plaintiff hereby realleges and incorporates by reference as if fully set forth herein,

each and every allegation contained in Paragraphs "1" through "34" hereinabove set forth.

       36.      Defendant Adams engaged in a pattern and practice of gender and national origin

discrimination by subjecting Ms. Dikambi to disparate treatment, a gender-based abusive and

hostile environment and unlawful retaliation, in violation of the New York City Human Rights

Law, New York City Administrative Code §8-101 et seq.

       37.      The above-described illegal conduct created an intimidating, oppressive, hostile

and offensive work environment, which interfered with Ms. Dikambi’s emotional well-being.

       38.      Defendant Adams at all times relevant hereto had actual and constructive

knowledge of the conduct described above.

       39.      As a result of the hostile and offensive work environment perpetrated and

maintained by Defendant Adams and Defendant’s failure to protect Ms. Dikambi from further


                                                  8
             Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 9 of 10




harassment, Plaintiff suffered severe emotional distress.

       40.      As a direct and proximate result of Defendant Adams's willful, knowing and

intentional discrimination against her, Ms. Dikambi has suffered and will continue to suffer pain

and suffering, and extreme and severe mental anguish and emotional distress.

       41.      Ms. Dikambi is informed and believes, and based thereon alleges, that the

outrageous conduct of Defendant Adams described above was done with a conscious disregard for

her rights and with the intent and purpose of injuring her.

       WHEREFORE plaintiff respectfully prays this Court:

       (a)      To award her all the back pay and fringe benefits she has lost as a result of

defendant’s unlawful conduct against her;

       (b)      To award her compensatory damages in an amount to be determined at trial;

       (c)      To award her punitive damages in the amount to be determined at trial;

       (d)      To award her reasonable attorney's fees and costs of this action; and

       (f)      To award her such other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a jury trial on all issues.

                                                Respectfully submitted,

                                                ROBINSON BROG LEINWAND
                                                GREENE GENOVESE & GLUCK, P.C.


                                                By:    /s/ Lisa Alexis Jones
                                                       Lisa Alexis Jones, Esq. (LJ 1268)
                                                875 Third Avenue, 9th Floor
                                                New York, N.Y. 10022
                                                (212) 603-6300
                                                laj@robinsonbrog.com

                                                   9
         Case 1:19-cv-09937-RA Document 1 Filed 10/27/19 Page 10 of 10




                                    Counsel for Plaintiff

Dated: October 26, 2019




                                      10
